Opinion filed February 7, 2019




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-18-00121-CR
                                     ___________

            DANIEL OLIVARES EQUINIONES, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR48578


                      MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant, Daniel
Olivares Equiniones, of the offense of credit card or debit card abuse. After finding
the enhancement allegations to be true, the trial court assessed Appellant’s
punishment at confinement for two years in the Institutional Division of the Texas
Department of Criminal Justice. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, and a copy of both the clerk’s record and the reporter’s
record. Counsel advised Appellant of his right to review the record and file a
response to counsel’s brief. Counsel also advised Appellant of his right to file a
petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 48.4, 68. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
         Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit. 1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM
February 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.


         1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2